Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is an answer to claims received on 3/29/2019. Claims 1-16 are pending.
Foreign Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent DE Application No.10 2018 205 039.2, filed on 4/04/2018.
Information Disclosure Statements (IDSs)
3.	The information disclosure statement (IDS) submitted on 3/29/2019, and 10/18/2019; were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawing Objection(s)
4.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention because claimed steps of pending claims 1-3, and 10 are not shown.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejection(s)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
or a second operating step is carried out with an operating element”, this claim does not define what is “an operating element”, “a first operating step”, and “a second operating step” and “when carrying out the second operating step”.
B. Per independent claim 4: this limitation is unclear: “wherein the system comprises an operating element for carrying out a first operating step and a second operating step”, the claim does not define what is “an operating element”, “a first operating step”, and “a second operating step”.
	For a claimed limitation of “wherein a level of the recuperation mode is set by a one-time carrying out of the first operating stem with the operating element which level is higher than a lowest level of the recuperation mode, wherein the coasting mode is directly set upon carrying out the second operating step with the operating element starting from the set, in particular higher level of the recuperation mode” the claim does not define what is “a first operating stem”, and “a second operating step”.
C. Per dependent claims 2-3, and 5-16: These claims are also rejected under 35 U.S.C. 112(b) because they inherit their parent deficiencies in their claims.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	For broad and reasonable interpretation, the examiner submits that the limitations of claimed steps, or claimed structure components are separately required for a meaningful analysis as followed as best understood by the examiner. Some claims do not involved any inventive concept (i.e., claim 2: the vehicle is still moving with different speeds).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-6, 8-11, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being taught by Limbacher et al., (US Pub. 20140172208 A1).
A. Per independent claims 1, and 4: Limbacher et al.,  disclose a method for setting a driving mode of a vehicle comprising: driving at least one electric machine (or hybrid vehicle) (see Limbacher et al., para. [0002]);, wherein several levels (i.e., “make the level of the recuperation torque adjustable by a driver” see Limbacher et al., para. [0005]) of a recuperation mode and a coasting mode are provided for the vehicle mode (i.e., “a recuperation behavior” and “a coasting phase” see ‘Limbacher et al.,claim 13),  wherein an operating step (see Limbacher et al., para. [0022]) is carried out with an operating element, wherein a level of the recuperation mode is raised upon a one-time carrying out of the first operating step with the operating element (i.e., “make the level of the recuperation torque adjustable by a driver” see Limbacher et al., para. [0005]), wherein a level of the recuperation mode is set by one-time carrying out of the first operating step with the operating element which level is higher than a lowest level of the recuperation mode (this feature is inherent with see Limbacher et al’s lever), wherein the coasting phase/mode is directly set; Limbacher et al., disclose about a coasting phase/mode when carrying out an operating step (i.e., “the coasting recuperation strength is fixedly adjusted to a basic value.” see Limbacher et al., para. [0005]).
B. Per dependent claim 2: Applicant claims that operating steps are performed during a vehicle’s movement. These steps are inherent with cited reference because Limbacher et al.’s vehicle is moving with different speeds (see Limbacher et al., para. [0012]).

C. Per “structure” dependent claims 5, and 11: Limbacher et al., teach that the operating element comprises: a selection switch with which the first operating step and the second operating step can be carried out, wherein the level for the recuperation mode is selected and set when carrying out the first operating step with the selection switch (i.e., adjustment of value during a recuperation mode, (see Limbacher et al., para. [0005], [0038]), and wherein the coasting mode is selected and set when carrying out the second operating step with the at least one selection switch (see Limbacher et al., para. [0042]).
D. Per “structure” dependent claim 6: Limbacher et al., teach that the operating element comprises:a selection switch with which a first movement connected to the first operating step and a second movement connected to the second operating step can be carried out, wherein the level for the recuperation mode can be selected and set when carrying out the first movement, and wherein the coasting mode (i.e., “During a coasting phase”, see Limbacher et al., para. [0034]) can be selected and set when carrying out the second movement.
E. Per claim 8: The rationales and references for a rejection of claim 4 are incorporated.
	Applicant claims a system having two movements are opposite one another (i.e., a rocker switch is an on/off switch that rocks (rather than trips) when pressed, which means one side of the switch is raised while the other side is depressed; see Limbacher et al., para. [0017]-[0018]).
	Limbacher et al.,’s switching rockers are capable to perform applicant’s claimed limitation.
F. Per claims 9, 14, and 16: The rationales and references for a rejection of claim 6 are incorporated.
Limbacher et al., also disclose about a structure having one/ two selection switch(es) on a steering wheel (see Limbacher et al., para. [0017], [0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.    Claims 7, 12-13, and 15 are rejected under 35 U.S.C. 103(a) as unpatentable over Limbacher et al.,
A. Per claims 7, and 12: The rationales and references for a rejection of claim 4 are incorporated.
The only structural difference limitation between claim 6 and claims 7, 12 are: claim 6 uses one switch, claims 7 and 12 use two switches;
	The examiner respectfully submits that other limitations in these claims are similar; and the use of identical switches are merely a design choice to switch turn ON/OFF a signal for the same achieved purposes in these claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Limbacher et al with using two switches instead of one switch to turn ON/OFF signal because of designer’s choice to do so.

	Structural claim 13 has similar limitation as rejected claim 8; therefore, similar rationales and reference set forth are applied for an obvious rejection.
10.	Claim 15 are rejected under 35 U.S.C. 103(a) as unpatentable over Limbacher et al., in view of Worrell et al., (US Pub. 20050021190 A1).  
The rationales and reference for a rejection of claim 7 are incorporated.
Limbacher et al., also disclose about a structure having one/ two selection switch(es) on a steering wheel (see Limbacher et al., para. [0017], [0026]).
Conclusion
11.	Claims 1-16 are rejected. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/CUONG H NGUYEN/Primary Examiner, Art Unit 3662